PER CURIAM:
Lisa Call, appointed counsel for Terrance Scott Milton in this appeal from the denial of Milton’s motion for a sentence reduction' pursuant to 18 U.S.C. § 3582(c)(2), has moved to withdraw from further representation of the appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no issues of arguable merit, counsel’s motion to withdraw is GRANTED and the denial of Milton’s § 3582(c)(2) motion is AFFIRMED.